By the Court.

Warner, J.
delivering the opinion.
The complainant, who is the County Treasurer of Marion County, filed his bill of interpleader, in the Court below, álleging that Strange and Wells both claim to be the owners of the “Village Hall,” in the town of Tazewell, and both claim from him the payment of the damages assessed by certain commissioners, under the Act of 1847, on account of the removal of the County site from the Towm of Tazewell.
[1.] By the 7th section of the Act of 1847, it is provided that five commissioners should assess the damages sustained by the owners of town property, in the Town of Tazewell, on account of the removal of the County site, the same to be fixed at the amount the owners thereof placed upon it, in their re*105turns of taxable property, for the year 1847, and execute to the owners of said town property, a certificate declaring the damage thus sustained, which certificate shall become a debt against the County Treasurer of said County, &c. Strange obtained a certificate from the commissioners, that he had been damaged by the removal of the county site $757, as the owner of the “ Village Hall.”
When a branch of this case was before us on a former occasion, we held, that the certificate of the commissioners was conclusive upon the County Treasurer, as to the amount assessed by them to be due, and that the same was a debt due against the County, which he could not question. Bell vs. The State, 9 Geo. Rep. 390. The County Treasurer does not now question the amount of the assessment or the validity of the debt, but asks to be protected in making payment of that debt; alleging that he is in'danger of being hurt or injured, if he pays it to Strange, ■who is the holder of the certificate. The defendants demur to the bill, and insist that inasmuch as it appears on the face of it, that Wells urged, before the commissioners, that he was the owner of the “ Village Hall” and that they considered and rejected his claim of owmership, and granted the certificate to Strange that he is now concluded, by the judgment of the commissioners, from asserting his right of ownership to the property; that if he was dissatisfied with the decision of the commissioners, he ought to have sued out a writ of certiorari, and had the judgment of the commissioners reversed, if erroneous. The answer is, that the Legislature intended to compensate^, the owners of town property in Tazewell, but made no provision as to the mode of trying the title to the property, in case of a dispute in relation thereto. The commissioners had t no jurisdiction to hear and decide the question of title between Wells andJStrange. The jurisdiction to try the question of title to land, is vested, by the Constitution, in the Superior Court. Hence, the judgment of the commissioners, granting the certificate to Strange, did not conclude Wells from asserting his ownership to the pro. perty; and if he was, in fact, the/eal owner of the property, he is entitled to the damages, notwithstanding the certificate of the *106commissioners. With regard to the certiorari, which Wells, might have sued out, we have only to say, that if it had been sanctioned and sustained, and a new trial ordered before the commissioners, to try the question of ownership to the land and its appurtenances, such order of the Superior Court would have been mere brulum fulmen — the commissioners having no jurisdiction to hear and determine that question, under the provisions of the Constitution.
[2.] When two or more persons claim the same thing, by different or separate interests, and another person, not knowing to which of the claimants he ought of right to render a debt or duty, or to deliver property in his custody, fears he may be hurt by some of them, he may exhibit a bill of interpleader against them. 1 Smith’s Chan. Prac. 468. Story’s Eq. Plead. 237.
The bill of interpleader is equally proper, though the party be not actually sued, or be sued by one of the conflicting claimants only, or though the claim of one defendant be actionable at Law, and the other in Equity. Richards vs. Salter, 6 Johns. Chan. Rep. 447. Angell vs. Hadden, 15 Vesey, 244. In our judgment, the complainant makes out a proper case for a bill of interpleader, and there is no error in the Court below in overruling the demurrer.
Let the judgment of the Court below be affirmed.